Exhibit 10.4

 

ACCELERIZE INC.

Accelerize Inc. Stock Option Plan

Stock Option Agreement

 

 

 

This Stock Option Agreement (this “Agreement”) is made as of the date shown as
the “Date of Grant of Option” on Schedule 1 attached hereto and is between
Accelerize Inc., a Delaware corporation (the “Company”), and the individual
identified on Schedule 1 (the “Optionee”).

 

WITNESSETH THAT:

 

WHEREAS, the Company has instituted the “Accelerize Inc. Stock Option Plan,” as
amended and in effect from time to time (the “Plan”); and

 

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of the Company has granted to the Optionee a stock option upon the
terms and subject to the conditions of this Agreement and of the Plan (which is
hereby incorporated herein).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and the Optionee agree as follows:

 

1.     Grant. Subject to the terms and conditions hereinafter set forth and the
terms and conditions of the Plan, the Company hereby grants to the Optionee an
option (the “Option”) to purchase from the Company the “Number of Shares of
Common Stock” as specified on Schedule 1 of the Common Stock, $.001 par value
per share (the “Common Stock”), of the Company. If so provided in the “Type of
Option” shown on Schedule 1, this Option is intended to constitute an incentive
stock option and to qualify for special federal income tax treatment under
Section 422 of the Code.

 

2.     Exercise Price and Further Conditions.

 

(a)     This Option may be exercised at the “Exercise Price (per share)” as
specified on Schedule 1, subject to adjustment as provided herein and in the
Plan.

 

(b)     The exercise of this Option shall, if so requested by the Committee at
the time of exercise, be conditioned on the Optionee’s execution of certain
letter agreements or other documents as provided in Section 10(b) of the Plan.

 

3.     Term and Exercisability of Option.

 

(a)     The Option may be exercised only to the extent vested, as provided under
“Vesting” on Schedule 1; provided, however, that the Optionee’s employment,
contractual or other service relationship with the Company (the “Relationship”)
must be in effect on a given date in order for any scheduled increment in
vesting to become effective.

 

 
 

--------------------------------------------------------------------------------

 

 

An Option that is otherwise exercisable under the Plan and this Agreement must
be exercised within three months of the termination of the Relationship;
provided, however, that if the Relationship terminates by reason of the
Optionee’s death or disability (as defined in the Plan), the unexercised portion
of the Option that is otherwise exercisable on the date of termination of the
Relationship shall remain exercisable thereafter for one year.

 

(b)     This Option shall fully vest and become exercisable immediately prior to
the effective date of a Change in Control. For purposes of this Agreement, the
term “Change in Control” shall mean (i) the sale of all or substantially all of
the assets of the Company, (ii) the sale of more than fifty percent of the
outstanding capital stock of the Company in a non-public sale, (iii) the
dissolution or liquidation of the Company or (iv) any merger, share exchange,
consolidation or other reorganization or business combination of the Company if
immediately after such transaction either (A) persons who were directors of the
Company immediately prior to such transaction do not constitute at least a
majority of the directors of the surviving entity or (B) persons who hold a
majority of the voting capital stock of the surviving entity are not persons who
held a majority of the voting capital stock of the Company immediately prior to
the transaction; provided, however, that the term “Change in Control” shall not
include a public offering of capital stock of the Company that is effected
pursuant to a registration statement filed with, and declared effective by, the
Securities and Exchange Commission under the Securities Act of 1933, as amended.

 

(c)     Notwithstanding Sections 3(a) and 3(b) above, if the Relationship
terminates without cause (as defined in an applicable employment agreement), the
Committee may, in its sole discretion, (i) accelerate vesting or provide that
vesting shall continue and/or (ii) extend the exercisability of the Option.

 

(d)     For purposes of this Section 3, the term “Company” refers to the Company
and all Subsidiaries.

 

4.     Method of Exercise. Prior to its expiration and to the extent that the
right to purchase shares of Common Stock is exercisable hereunder, this Option
may be exercised from time to time by notice acceptable to the Company
substantially in the form attached hereto as Exhibit A or in such other form as
the Company may from time to time announce, stating the number of shares with
respect to which this Option is being exercised and accompanied by either (a)
payment in full of the exercise price for the number of shares to be delivered
by any method described in Section 5(c) of the Plan, including, without
limitation, payment in whole or in part by delivery of shares already owned by
the Optionee or by delivery of a recourse promissory note to the Company in the
form and on the terms specified by the Company or (b) a description of a
“cashless exercise” procedure and such other documents and undertakings as are
necessary to satisfy that procedure. Any exercise of less than all vested shares
must be for a minimum of ten shares. If the Optionee (or other person entitled
to exercise this Option) fails to pay for and accept delivery of all of the
shares specified in such notice upon tender of delivery thereof, his or her
right to exercise this Option with respect to such shares not paid for may be
terminated by the Company.

 

 
- 2 - 

--------------------------------------------------------------------------------

 

 

As soon as practicable after its receipt of such notice, the Company shall,
without transfer or issue tax to the Optionee (or other person entitled to
exercise this Option), deliver to the Optionee (or other person entitled to
exercise this Option), at the principal executive offices of the Company or such
other place as shall be mutually acceptable, a stock certificate or certificates
for such shares out of theretofore authorized but unissued shares or reacquired
shares of its Common Stock as the Company may elect; provided, however, that the
time of such delivery may be postponed by the Company for such period as may be
required for it with reasonable diligence to comply with any applicable
requirements of law.

 

5.     Nonassignability of Option. This Option shall not be assignable or
transferable by the Optionee except by will or by the laws of descent and
distribution or as permitted by the Committee in its discretion pursuant to the
first sentence of Section 5(g) of the Plan. During the life of the Optionee,
this Option shall be exercisable only by him or her, by a conservator or
guardian duly appointed for him or her by reason of the Optionee’s incapacity or
by the person appointed by the Optionee in a durable power of attorney
acceptable to the Company’s counsel.

 

6.     Forfeiture for Dishonesty or Termination for Cause. Notwithstanding any
provision of this Agreement to the contrary, if the Board determines, after full
consideration of the facts, that:

 

(a)     the Optionee has been engaged in fraud, embezzlement or theft in the
course of his or her employment by or involvement with the Company, has made
unauthorized disclosure of trade secrets or other proprietary information of the
Company or of a third party who has entrusted such information to the Company or
has been convicted of a felony or any crime that reflects negatively upon the
Company; or

 

(b)     the Optionee has violated the terms of any employment, noncompetition,
nonsolicitation, confidentiality, nondisclosure or other agreement with the
Company to which he or she is a party; or

 

(c)     the employment or involvement with the Company of the Optionee was
terminated for “cause,” as defined in any agreement with the Optionee governing
his or her Relationship, or if there is no such agreement, as determined by the
Board, which may determine that “cause” includes among other matters the willful
failure or refusal of the Optionee to perform and carry out his or her assigned
duties and responsibilities diligently and in a manner satisfactory to the
Board;

 

then the Optionee’s right to exercise this Option shall terminate as of the date
of such act (in the case of (a) or (b)) or such termination (in the case of
(c)), the Optionee shall forfeit the unexercised portion of this Option and the
Company shall have the right to repurchase all or any part of the shares of
Common Stock acquired by the Optionee upon any previous exercise of this Option,
at a price equal to the lower of (x) the amount paid to the Company upon such
exercise, or (y) the Fair Market Value of such shares at the time of repurchase.
If the Company asserts that the Optionee’s behavior falls within the provisions
of the clauses above and the Optionee has exercised or attempts to exercise this
Option prior to consideration of the application of this Section 6 or prior to a
decision of the Board, the Company shall not be required to recognize such
exercise until the Board has made its decision and, in the event any exercise
shall have taken place, it shall be of no force and effect (and shall be void ab
initio) if the Board makes an adverse determination; provided, however, that if
the Board finds in favor of the Optionee then the Optionee will be deemed to
have exercised this Option retroactively as of the date he or she originally
gave notice of his or her attempt to exercise or actual exercise, as the case
may be. The decision of the Board as to the cause of the Optionee’s discharge
and the damage done to the Company shall be final, binding and conclusive. No
decision of the Board, however, shall affect in any manner the finality of the
discharge of the Optionee by the Company. For purposes of this Section 6,
reference to the “Company” shall include any Subsidiary.

 

 
- 3 - 

--------------------------------------------------------------------------------

 

 

7.     Right of Repurchase. The provisions of Section 10(a) of the Plan shall
not apply to shares acquired on the exercise of this Option as long as shares of
the Company’s Common Stock are publicly traded.

 

8.     Confidentiality. The Optionee hereby agrees that the entire contents of
this Agreement are confidential at all times, and that the Option’s
exercisability is conditioned on his or her compliance with this covenant;
provided, however, that the Optionee may disclose the contents of this Agreement
to his or her spouse and to his or her legal and financial advisors.

 

9.     Compliance with Securities Act. The Company shall not be obligated to
sell or issue any shares of Common Stock or other securities pursuant to the
exercise of this Option unless the shares of Common Stock or other securities
with respect to which this Option is being exercised are at that time
effectively registered or exempt from registration under the Securities Act and
applicable state securities laws. In the event shares or other securities shall
be issued that shall not be so registered, the Optionee hereby represents,
warrants and agrees that he or she will receive such shares or other securities
for investment and not with a view to their resale or distribution, and will
execute an appropriate investment letter satisfactory to the Company and its
counsel.

 

The Optionee further hereby agrees that as a condition to the purchase of shares
upon exercise of this Option, he or she will, if requested, execute an agreement
in a form acceptable to the Company to the effect that the shares shall be
subject to any underwriter’s lock-up agreement in connection with a public
offering of any securities of the Company that may from time to time apply to
shares held by officers and employees of the Company.

 

10.     Legends. The Optionee hereby acknowledges that the stock certificate or
certificates evidencing shares of Common Stock or other securities issued
pursuant to any exercise of this Option may bear a legend setting forth the
restrictions on their transferability described in Section 9 hereof, if such
restrictions are then in effect.

 

11.     Rights as Stockholder. The Optionee shall have no rights as a
stockholder with respect to any shares of Common Stock or other securities
covered by this Option until the date of issuance of a certificate to him or her
for such shares or other securities. No adjustment shall be made for dividends
or other rights for which the record date is prior to the date such stock
certificate is issued, except as required or permitted by Section 8 of the Plan.

 

 
- 4 - 

--------------------------------------------------------------------------------

 

 

12.     Withholding Taxes. The Optionee hereby agrees, as a condition to any
exercise of this Option, to provide to the Company an amount sufficient to
satisfy its obligation to withhold certain federal, state or local taxes arising
by reason of such exercise (the “Withholding Amount”), if any, by (a)
authorizing the Company and/or a Subsidiary to withhold the Withholding Amount
from his or her cash compensation or (b) remitting the Withholding Amount to the
Company in cash; provided, however, that to the extent that the Withholding
Amount is not provided by one or a combination of such methods, the Company in
its sole and absolute discretion may refuse to issue such shares of Common Stock
or may withhold from the shares of Common Stock delivered upon exercise of this
Option that number of shares having a Fair Market Value, on the date of
exercise, sufficient to eliminate any deficiency in the Withholding Amount; and
provided, further, that the Fair Market Value of Common Stock withheld shall not
exceed an amount in excess of the minimum required withholding.

 

13.     Notice of Disqualifying Disposition. If this Option is intended to
constitute an incentive stock option, the Optionee agrees to notify the Company
promptly in the event that he or she sells, transfers, exchanges or otherwise
disposes of any shares of Common Stock issued upon exercise of the Option before
the later of (a) the second anniversary of the date of grant of the Option and
(b) the first anniversary of the date the shares were issued upon his or her
exercise of the Option.

 

14.     Termination or Amendment of Plan. The Board may in its sole and absolute
discretion at any time terminate or from time to time modify and amend the Plan,
but no such termination or amendment will adversely affect rights or impose new
obligations under this Option, to the extent it is then in effect and
unexercised without the consent of the Optionee.

 

15.     Effect Upon Employment and Performance of Services. Nothing in this
Option or the Plan shall be construed to impose any obligation upon the Company
or any Subsidiary to employ or utilize the services of the Optionee or to retain
the Optionee in its employ or to engage or retain the services of, or continue
its involvement with, the Optionee.

 

16.     Time for Acceptance. Unless the Optionee shall evidence his or her
acceptance of this Option by executing this Agreement and returning it to the
Company within thirty days after its delivery to him or her, the Option and this
Agreement shall, in the discretion of the Company, be null and void.

 

17.     General Provisions.

 

(a)     Amendment; Waivers. This Agreement, including the Plan, contains the
full and complete understanding and agreement of the parties hereto as to the
subject matter hereof and, except as otherwise permitted by the express terms of
the Plan and this Agreement, it may not be modified or amended, nor may any
provision hereof be waived, except by a further written agreement duly signed by
each of the parties; provided, however, that a modification or amendment that
does not adversely affect the rights of the Optionee hereunder, as they may
exist immediately before the effective date of the modification or amendment,
shall be effective upon written notice of its provisions to the Optionee. The
waiver by either of the parties hereto of any provision hereof in any instance
shall not operate as a waiver of any other provision hereof or in any other
instance.

 

 
- 5 - 

--------------------------------------------------------------------------------

 

 

(b)     Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and, to the extent provided herein and in the
Plan, their respective heirs, executors, administrators, representatives,
successors and assigns.

 

(c)     Construction. This Agreement is to be construed in accordance with the
terms of the Plan. In case of any conflict between the Plan and this Agreement,
the Plan shall control. The titles of the sections of this Agreement are
included for convenience only and shall not be construed as modifying or
affecting their provisions. The masculine gender shall include both sexes; the
singular shall include the plural and the plural the singular unless the context
otherwise requires. Capitalized terms not defined herein shall have the meanings
given to them in the Plan.

 

(d)     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the applicable laws of the State of New York (other
than the law governing conflict of law questions) except to the extent the laws
of any other jurisdiction are mandatorily applicable.

 

(e)     Data Privacy. By entering into this Agreement and except as otherwise
provided in any data transfer agreement entered into by the Company, the
Optionee: (i) authorizes the Company, and any agent of the Company administering
the Plan or providing Plan recordkeeping services, to disclose to the Company
such information and data as the Company shall request in order to facilitate
the grant of options and the administration of the Plan; (ii) waives any data
privacy rights he or she may have with respect to such information; and (iii)
authorizes the Company to store and transmit such information in electronic
form. For purposes of this Section 17(e), the term “Company” refers to the
Company and each of its Subsidiaries.

 

(f)     Notices. Unless otherwise provided or permitted by the Company or the
Committee, as applicable, any notice in connection with this Agreement shall be
deemed to have been properly delivered if it is in writing and is delivered by
hand or facsimile or sent by registered mail to the party addressed as follows,
unless another address has been substituted by notice so given:

 

To the Optionee:      To his or her address as listed on the books of the
Company

 

To the Company:                 1431 7th Street

Suite 203

Santa Monica, CA 90401

Attention: Damon Stein

Facsimile: (310) 496-2436

 

(g)     Version Number. This document is Version 2 of the Accelerize Inc. Stock
Option Plan Stock Option Agreement.

 

 
- 6 - 

--------------------------------------------------------------------------------

 

 

Schedule 1 to Stock Option Agreement

 

Name of Optionee:

 

Date of Grant of Option:

 

Version: 2

 

Number of shares of Common Stock:

 

Type of Option: Nonqualified Stock Option

 

Exercise Price (per share): $

 

Term:

Subject to Section 3 of the Stock Option Agreement and Section 5 of the Plan,
this Option expires at 5:00 p.m. Eastern Time on _________, 202_.

 

Vesting: Quarterly over 4 years (No options vest until __________,
2016):                                                                                

 

April 1, 2016

25.00%

July 1, 2016 31.25% October 1, 2016 37.50% January 1, 2017 43.75% April 1, 2017
50.00% July 1, 2017 56.25% October 1, 2017 62.50% January 1, 2018 68.75% April
1, 2018 75.00% July 1, 2018 81.25% October 1, 2018 87.50% January 1, 2019 93.75%
April 1, 2019 100.00%

 

* * * * *

 

IN WITNESS WHEREOF, the Optionee has executed this Agreement and the Company has
caused this Agreement to be executed by its officer thereunto duly authorized,
all as of the date first set forth above.

 

 

 

 

 

 

 

Optionee

 

 

 

ACCELERIZE INC.

 

 

By:________________________
      Brian Ross, CEO

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A to Stock Option Agreement

 

[FORM FOR EXERCISE OF STOCK OPTION]

 

Accelerize Inc.
20411 SW Birch Ste. 250

Newport Beach, CA 92660

Attention: Brian Ross

 

 

Re: Exercise of Option under the Accelerize Inc. Stock Option Plan

 

Gentlemen:

 

I hereby elect to exercise the stock option granted to me pursuant and subject
to the terms and conditions of the Stock Option Agreement between the Company
and me dated as of _______, 20__ (the “Option Agreement”) by and to the extent
of purchasing _____ shares of Common Stock, $.001 par value per share, of
Accelerize Inc. (the “Company”) for the exercise price of $_____ per share.

 

Enclosed please find payment, in cash or in such other property as is permitted
under the Option Agreement and the Accelerize Inc. Stock Option Plan (the
“Plan”), of the purchase price for said shares. If I am making payment of any
part of the purchase price by delivery of shares of Common Stock of the Company,
I hereby confirm that I have investigated and considered the possible income tax
consequences of making payments in that form. I agree to provide the Company an
amount sufficient to satisfy the obligation of the Company to withhold certain
taxes, as provided in Section 12 of the Option Agreement.

 

Also enclosed are executed letters concerning my investment intent
representations.

 

I specifically confirm to the Company that the shares shall be held subject to
all of the terms and conditions of the Option Agreement.

 

      Very truly yours,                

Date

 

 

(Signed by the Employee or other

 

 

 

party duly exercising option)

 

 

 

 

 

 
- 2 - 

--------------------------------------------------------------------------------

 

 

[Date]

Accelerize Inc.
20411 SW Birch Ste. 250

Newport Beach, CA 92660

Attention: Brian Ross

 

 

Gentlemen:

 

In connection with my acquisition of [Number] shares of the Common Stock, $.001
par value per share (the “Shares”), of Accelerize Inc. (the “Company”), [from
the Company at a price of [Amount] per share/from [Name of Seller] for a
purchase price of [Amount] per share]/upon the exercise of a stock option at an
exercise price of [Amount] per share], I hereby represent to the Company that I
am acquiring the Shares to be purchased for my own account for investment and
not with a view to, or for resale in connection with, any distribution thereof
or the grant of any participation therein, and that I have no present intention
of distributing or reselling any thereof, or granting any participation therein.
My acquisition of the Shares will be a representation by me to the Company that
I am then acquiring the Shares for my own account for investment with no
intention of making any distribution thereof. I represent that I understand that
there is no trading market for shares of the Company Common Stock, there is no
assurance that such market will ever develop, and that any routine resales of
the Shares made in reliance upon Rule 144 under the Securities Act of 1933, as
amended (the “Act”), if Rule 144 becomes available with respect to shares of the
Company’s Common Stock, can be made only in limited amounts in accordance with
the terms and conditions of that Rule, and as long as Rule 144 is not available
with respect to the Shares, absent registration, compliance with Regulation A
under the Act or some other exemption will be required for any resale. The
Company is under no obligation to me to register the Shares under the Act, to
comply with any exemption under the Act or to furnish me with any information
necessary to enable me to sell shares of the Company’s Common Stock under Rule
144.

 

I represent that I fully understand the nature of the risks involved in
purchasing the Shares, I am qualified by my own experience to evaluate
investments of this type and I am able to bear the economic risks of this
investment which may include a total loss of the investment or holding the
shares indefinitely. I represent and warrant that I have determined that my
investment is a suitable one for me to make in light of all the circumstances,
further represent that I have had the opportunity to ask questions of and
receive answers from the officers and other employees of the Company regarding
the terms and conditions of this purchase as well as the affairs of the Company
and related matters and that I have had the opportunity to obtain additional
information necessary to verify the accuracy of the information so obtained.

 

I further represent that I have full authority to carry out this transaction
without the consent of any other person.

 

 

 

 

 

 

    [Name]  

 

 

 

- 3 - 

 